                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    MICHAEL A. HAMILTON,                                  Case No. 2:17-CV-2856 JCM (DJA)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     FEDERAL JUSTICE DEPARTMENT,
               11                                        Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Hoffman’s report and recommendation
               14     (“R&R”). (ECF No. 5).
               15            Judge Hoffman recommends dismissing pro se plaintiff Michael A. Hamilton’s
               16     complaint with prejudice for failure to state a claim upon which relief can be granted. (ECF No.
               17     5). Plaintiff brings claims against the Federal Justice Department, alleging it has been disturbing
               18     him with ever-intensifying audio messages for approximately seven years.             (ECF No. 1).
               19     Plaintiff alleges these messages have caused him pain, seizures, and seven heart attacks. Id.
               20     Additionally, plaintiff alleges the Justice Department has attempted to murder him by breaking
               21     into his home and putting feces in his medications. Id. Even construing these allegations
               22     liberally, Judge Hoffman recommends dismissing the complaint because it describes delusional
               23     scenarios that do not state a claim upon which relief can be granted. (ECF No. 5).
               24            This court “may accept, reject, or modify, in whole or in part, the findings or
               25     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               26     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               27     determination of those portions of the [report and recommendation] to which objection is made.”
               28     28 U.S.C. § 636(b)(1).

James C. Mahan
U.S. District Judge
                1             Where a party fails to object, however, the court is not required to conduct “any review at
                2     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
                3     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                4     magistrate judge’s report and recommendation where no objections have been filed. See United
                5     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                6     employed by the district court when reviewing a report and recommendation to which no
                7     objections were made).
                8             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                9     recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
              10      circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
              11      full.
              12              Accordingly,
              13              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Hoffman’s R&R
              14      (ECF No. 5) be, and the same hereby is, ADOPTED.
              15              IT IS FURTHER ORDERED that plaintiff’s complaint is hereby DISMISSED with
              16      prejudice.
              17              The clerk is instructed to enter judgment and close the case accordingly.
              18              DATED March 16, 2020.
              19                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
